USDC IN/ND case 3:20-cv-00118-DRL-MGG document 36 filed 08/31/20 page 1 of 8


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     SOUTH BEND DIVISION

    EBERAIA D. FIELDS,

                           Plaintiff,

          v.                                                    CAUSE NO. 3:20-CV-118 DRL-MGG

    JASON ROZZI et al.,

                           Defendants.

                                            OPINION & ORDER

         In February 2018, Officer Jason Rozzi detained Eberaia Fields during a traffic stop. Mr. Fields

claims that Officer Rozzi used excessive force by “slamming” him to the ground and kneeing him in

the back. Once in detention, he says law enforcement used excessive force by applying a TASER

device and kneeing him while handcuffed and naked. He says they also defamed him by referring to

him as a child molester. Defendants Cass County Sheriff Ed Schroder, Officer Bryce Hall, Assistant

Police Chief Daniel Frye, and Logansport Mayor Chris Martin (incorrectly sued as Steve Martin) have

moved to dismiss for failure to state a claim. The court grants the motion to dismiss, with leave to

amend the complaint as to Officers Hall and Frye only.

                                               BACKGROUND

         The court construes Mr. Fields’ pro se pleading liberally1 and takes all well-pleaded allegations

as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Mr. Fields elaborated on his pleading in his

responses to the motions to dismiss, which the court also considers here. See Geinosky v. City of Chicago,

675 F.3d 743, 745 n.1 (7th Cir. 2012).




1 Mr. Fields erroneously interprets this phrase as political bias (see ECF 30 at 4). For Mr. Fields’ clarification,
this “liberal interpretation” standard means that a court construes his claims broadly and giving him all fair
inferences, not that his claims are read through a political lens.
USDC IN/ND case 3:20-cv-00118-DRL-MGG document 36 filed 08/31/20 page 2 of 8


        In February 2018, Mr. Fields was driving near an apartment complex in Logansport, Indiana,

when Officer Rozzi stopped him. Mr. Fields asked about why he was pulled over, but Officer Rozzi

didn’t explain except for saying he could “smell it.” Mr. Fields alleges that Officer Rozzi aggressively

opened Mr. Fields’ car door and ordered him out of the vehicle and searched his pockets, and then

“slammed” him to the ground and kneed him in the back. There were two police cars at the site of

the altercation, but the complaint doesn’t specify whether another officer was present or, if an officer

was present, who the officer was.

        Mr. Fields was taken to Cass County Jail where he encountered five unidentified officers.

These officers handcuffed him, forced him to sit naked in a padded cell, and proceeded to taunt him.

One officer said, “shut up child molester.” Mr. Fields says Officers Rozzi, Hall, and Frye all accused

Mr. Fields of “looking for little boys.”

        Officers Rozzi, Hall, and Frye then entered the cell and told Mr. Fields that he was being

transported to the hospital for a blood sample. The officers, including Officer Rozzi but unclear as to

Officers Hall and Frye, kneeled on Mr. Fields’ neck and back to pin him to the ground while an officer

used a TASER device on him several times, though the pleadings don’t specify whether Officers Hall

and Frye also participated. Some of the officers then kneed Mr. Fields while he was naked and after

he had been handcuffed, though again it is unclear whether any named defendants participated in this

conduct.

        Mr. Fields filed a pro se complaint on February 6, 2020. Officers Hall and Frye and Mayor

Martin filed a motion to dismiss (ECF 25), and Sheriff Schroder subsequently filed another motion to

dismiss (ECF 28), which are now ripe for disposition.

                                             STANDARD

        Under Rule 12(b)(6), the court accepts all well-pleaded factual allegations as true and draws all

reasonable inferences in the plaintiff’s favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th



                                                   2
USDC IN/ND case 3:20-cv-00118-DRL-MGG document 36 filed 08/31/20 page 3 of 8


Cir. 2010). A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The statement must contain sufficient factual

matter, accepted as true, to state a claim for relief that is plausible on its face and more than just

speculative. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A plaintiff’s claim must be plausible, not probable. Indep. Trust Corp. v. Stewart Info. Servs. Corp.,

665 F.3d 930, 935 (7th Cir. 2012). Evaluating whether a claim is sufficiently plausible to survive a

motion to dismiss is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (quoting

Iqbal, 556 U.S. at 678).

                                                     DISCUSSION

         A.        Sheriff Schroder and Mayor Martin.

         Mr. Fields sues Sheriff Schroder because the altercation at the jail occurred under the sheriff’s

“watch,” but this doesn’t establish liability. There is no respondeat superior liability for constitutional torts

under 42 U.S.C. § 1983. Board of Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997). Mr. Fields

doesn’t allege that Sheriff Schroder personally participated in the use of force against him, nor does

he plead facts supporting a claim that the incident resulted from unconstitutional policies and customs

of the sheriff or an act by a final policymaker. See Connick v. Thompson, 563 U.S. 51, 60-61 (2011).

         Mr. Fields also sues Sheriff Schroder and Mayor Martin for the purpose of producing

discovery, but this isn’t a claim for relief.2 See Iqbal, 556 U.S. at 684-85; Twombly, 550 U.S. at 555-56;

see also Amboy Bancorporation v. Jenkens & Gilchrist, 2007 U.S. Dist. LEXIS 68831 (Sept. 14, 2007 D.N.J.)


2 In a prior case, a court in this district previously allowed Mr. Fields to name a senior prison official as a defendant “for
the sole purpose of identifying a lower ranking prison or jail official whose name the inmate plaintiff does not know.”
Fields v. Roswarski, 469 F. Supp.2d 599, 608 (7th Cir. 2007) (Sharp, J.). That case relied on two Seventh Circuit cases prior
to the Iqbal/Twombly cases. See Antonelli v. Sheahan, 81 F.3d 1422, 1428 (7th Cir. 1996); Duncan v. Duckworth, 644 F.2d 653,
655 (7th Cir. 1981). Those cases, relying on the pre-Iqbal standard, held that claims against some defendants could remain
because those complaints allowed for the possibility that the defendants would ultimately be liable. See Conley v. Gibson, 355
U.S. 41, 45-46 (1957), abrogated by Twombly, 550 U.S. at 555. Here, applying the Iqbal standard, Mr. Fields alleges no facts
that plausibly raise liability for either Sheriff Schroder or Mayor Martin, even when read liberally.


                                                              3
USDC IN/ND case 3:20-cv-00118-DRL-MGG document 36 filed 08/31/20 page 4 of 8


(imposing sanctions on attorney who sued defendants “for discovery and trial purposes only”).

Because Mr. Fields’ complaint states no plausible claims as to Sheriff Schroder or Mayor Martin, the

court grants their motion to dismiss.

        B.       Officer Hall and Officer Frye.

                 1.       Failure to Intervene and Excessive Force.

        The pleadings are obscure whether Officers Hall and Frye were at the scene of the traffic stop

when Officer Rozzi allegedly used excessive force (ECF 1 at 2-3), so it isn’t clear whether Mr. Fields

asserts a failure to intervene claim as to that incident.3 His pleadings do say Officers Hall and Frye

were present at the scene of the jail altercation (ECF 30 at 2-3), but it is uncertain whether he is

asserting a failure to intervene claim or an excessive force claim as to either defendant regarding that

incident.4 Officers Hall and Frye only moved to dismiss a failure to intervene claim.

        The ambiguities in the complaint justify dismissal of these claims, but the court grants Mr.

Fields leave to amend the complaint regarding these claims. See Williams v. Wahner, 731 F.3d 731, 734

(7th Cir. 2013) (“When the complaint is unclear rather than patently without merit, an alternative . . .

is to dismiss the complaint with leave to amend, though in doing so the judge should explain, for the

guidance of the pro se [plaintiff], what exactly needs to be clarified.”); Lindell v. McCallum, 352 F.3d

1107, 1110 (7th Cir. 2003) (“If a complaint’s length and lack of clarity make it unintelligible, dismissal




3 Mr. Fields says that “Jason Rozzi was committing a [sic] offense and others sit back and watched Jason Rozzi
committ [sic] these offenses” (ECF 30 at 1). The context suggests Mr. Fields is referring to the traffic stop
altercation here, because he refers to the jail altercation as one in which Mr. Rozzi along with many other
defendants committed “unnecessary force” (see ECF 30 at 2-3). But these statements are ambiguous on which
incident.
4 Mr. Fields says Officer Hall was caught on video “as to the cruel and unusual punishment committed by the

Defendants as well as unnecessary force . . . all these events Hall was apart [sic] of” (ECF 30 at 2). His response
again later says that Officer Hall and various other individuals committed the cruel and unusual punishment
and unnecessary force (ECF 30 at 3). He says that “Hall and Bryce”—presumably meaning both Officers Hall
and Frye—“committed action as well” in addition to Mr. Rozzi (ECF 30 at 1). These allegations make it unclear
whether he is alleging they used excessive force or only failed to intervene.


                                                        4
USDC IN/ND case 3:20-cv-00118-DRL-MGG document 36 filed 08/31/20 page 5 of 8


under Fed. R. Civ. P. 8(a) is permitted, though leave to replead should ordinarily be granted.”). In the

amended complaint, Mr. Fields should clearly specify for the defendants both whether he is asserting

a failure to intervene claim regarding the traffic stop and whether he is asserting a failure to intervene

claim or excessive force claim regarding the jail altercation, and state all facts he believes would support

such a conclusion. See also Griffin v. Milwaukee Cty., 369 F. Appx. 741, 743 (7th Cir. 2010) (where pro se

complaint is unintelligible, dismissal with leave to file new complaint is preferred over ordering the

filing of a more definite statement). Failure to so amend will result in dismissal of these claims.

                2.      Conspiracy.

        Mr. Fields says Officers Hall and Frye were coconspirators in depriving him of constitutional

rights. For this claim to survive, “[t]here must be allegations that the defendants directed themselves

toward an unconstitutional action by virtue of a mutual understanding. Even were such allegations to

be made, they must further be supported by some factual allegations suggesting a ‘meeting of the

minds.’” Amundsen v. Chi. Park Dist., 218 F.3d 712, 718 (7th Cir. 2000) (quoting Kunik v. Racine Cty.,

946 F.2d 1574, 1580 (7th Cir. 1991), abrogated on other grounds by Walker v. Thompson, 288 F.3d 1005,

1008 (7th Cir. 2002)). To establish conspiracy liability under § 1983, the plaintiff “must show that (1)

the individuals reached an agreement to deprive him of his constitutional rights, and (2) overt acts in

furtherance actually deprived him of those rights.” Beaman v. Freesmeyer, 776 F.3d 500, 510 (7th Cir.

2015). Mr. Fields’ conspiracy claims are mere conjecture.

        As to Officer Hall, Mr. Fields only says that “he coconspired [sic] with Rozzi to accomodate

an illegal warrant . . . .” (ECF 30 at 2). As to Officer Frye, he only says that Officer Frye “[conspired]

with Jason Rozzi and Bryce Hall” (ECF 30 at 2). Mr. Fields fails to allege any specific facts that would

show the existence of a conspiracy. He never pleads that there was the existence of an agreement nor

a meeting of the minds between the alleged conspirators. While these claims are insufficient, Mr. Fields




                                                     5
USDC IN/ND case 3:20-cv-00118-DRL-MGG document 36 filed 08/31/20 page 6 of 8


is granted leave to amend his conspiracy claims in his amended complaint, but he should specify the

factual basis for these claims. Failure to so amend will result in dismissal of these conspiracy claims.

                3.       False Testimony.

        Mr. Fields says Mr. Hall violated his constitutional rights by giving “false testimony in state

court” (ECF 30 at 2). This statement is insufficient on both legal and factual grounds. A witness giving

false or mistaken testimony is not an independent constitutional violation, Buie v. McAdory, 341 F.3d

623, 625 (7th Cir. 2003), so it is legally insufficient. See also Briscoe v. LaHue, 460 U.S. 325, 326 (1983).

He doesn’t specify what testimony was false nor why it is false, so the allegation is factually insufficient.

Mr. Fields may use his amended complaint, though, to allege additional facts supporting this claim.

Failure to so amend will result in dismissal of this claim.

                4.       Defamation.

        Mr. Fields says both Officers Hall and Frye defamed him by saying he “was out looking for

little boys” (ECF 30 at 3). The officers argue that he failed to comply with the notice provisions of

the Indiana Tort Claims Act.

        Under the Indiana Tort Claims Act, a claim against a political subdivision must be filed with

the governing body of that political subdivision within 180 days after the loss occurs. Ind. Code § 34-

13-3-8(a)(1). This notice requirement applies when only a political subdivision’s employees are sued,

as here. Poole v. Clase, 476 N.E.2d 828, 830-31 (Ind. 1985). Compliance with the notice requirement is

a procedural question that need not be pleaded but may be raised as a defense in a responsive pleading.

City of Indianapolis v. Satz, 377 N.E.2d 623, 625 (Ind. 1978). Once raised, then the plaintiff has the

burden of proving compliance. Id. Compliance with the notice requirement must be resolved by the

court prior to trial. Madden v. Erie Ins. Grp., 634 N.E.2d 791, 793 (Ind. Ct. App. 1994).

        The alleged defamation occurred on February 1, 2018, so Mr. Fields was required to file his

notice on or before July 31, 2018. See Ind. Code § 34-13-3-8. He wasn’t required to plead his



                                                     6
USDC IN/ND case 3:20-cv-00118-DRL-MGG document 36 filed 08/31/20 page 7 of 8


compliance, see Satz, 377 N.E.2d at 625, but now that defendants have raised it, he has the burden to

prove compliance, see id. This defense wasn’t raised until defendants’ reply brief, which was filed in

response to additional allegations made in Mr. Fields’ response to their motion to dismiss. Mr. Fields

has not had an opportunity to respond to this defense.

        Accordingly, Mr. Fields is granted leave to plead compliance with the notice in his amended

complaint. Failure to do so amend will result in dismissal of this claim.

                5.      Implied Consent.

        Mr. Fields says Mr. Hall violated his constitutional rights when he read him an implied consent

form prior to his blood draw (ECF 1 at 7). This claim is barred by qualified immunity, which “protects

government officials ‘from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”

Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Its

application has a two-part test: the court must decide: (1) whether “the facts that a plaintiff has alleged

or shown make out a violation of a constitutional right;” and (2) “whether the right at issue was ‘clearly

established’ at the time of defendant’s alleged misconduct.” Id. at 232.

        Officer Hall is protected by both prongs of this test: Mr. Fields never showed that he was

deprived of a constitutional right by Mr. Hall’s reading of the implied consent, nor does he show that

Officer Hall violated a “clearly established” right of Mr. Fields’. The only thing Mr. Fields alleges is

that Officer Hall read him his implied consent. Officer Hall is immune to suit on this claim, and Mr.

Fields is not granted leave to amend his complaint on this ground.




                                                    7
USDC IN/ND case 3:20-cv-00118-DRL-MGG document 36 filed 08/31/20 page 8 of 8


                                            CONCLUSION

        The court GRANTS Mayor Martin’s motion to dismiss (ECF 25) and Cass County Sheriff Ed

Schroder’s motion to dismiss (ECF 28). The court GRANTS the motion to dismiss (ECF 25) as to

Officers Bryce Hall and Daniel Frye on all claims, but grants Mr. Fields leave to amend his complaint

as to those two defendants by doing, if he has the facts to support such allegations, the following: (1)

clarifying whether he is suing Officers Hall and Frye for either (or both) use of excessive force or

failing to intervene and clarifying which incident(s) this relates to; (2) alleging additional facts that

plausibly support the existence of a conspiracy; (3) alleging additional facts regarding the content of

the false testimony; (4) pleading his compliance with the Indiana Tort Claims Act notice requirement

regarding his defamation claim. The court ORDERS Mr. Fields to file this amended complaint on or

before September 24, 2020 and CAUTIONS him that the failure to amend or to respond by this

deadline will result in the dismissal of his case against these defendants, as his current allegations are

not sufficient to present claims.

        SO ORDERED.

        August 31, 2020                                  s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    8
